Citation Nr: 1438953	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hydrocephalus, to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis.

2.  Entitlement to service connection for syndrome of inappropriate antidiuretic hormone (SIADH), to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2009, the Veteran provided testimony at a Travel Board Hearing before the undersigned.  A transcript of the hearing is of record.

In May 2010, September 2011 and November 2012, the Board remanded the claims for further development of the evidence.  

In May 2013, the Board requested a Veterans Health Administration (VHA) opinion and such opinion was obtained in September 2013.  In May 2014, the Board obtained an addendum VHA opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's hydrocephalus is not related to service, to include toxic metal or chemical exposure, or to his service-connected atopic dermatitis.

2.  The most probative evidence indicates that the Veteran's SIADH is not related to service, to include toxic metal or chemical exposure, or to his service-connected atopic dermatitis.

  
CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for hydrocephalus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.   The requirements for establishing service connection for SIADH have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2008, prior to the initial adjudication of the claims in July 2008. 

The record also reflects that the service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran has been afforded VA examinations.

VA examinations and medical opinions with respect to the issues of service connection on appeal were obtained in November 2003, June 2010, October 2011 and February 2013.  As noted above, the Board also obtained a VHA medical opinion in September 2013 and an addendum report was provided in May 2014.  38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2013 VHA medical opinion and May 2014 addendum obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records as well as examination reports in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013). 

The Board received additional evidence in July 2014 regarding the service connection claims on appeal without submission of a statement that waived initial RO consideration.  However, the Board notes that most of the newly received evidence is duplicative and cumulative of evidence already of record.  While the additional evidence also consists of a new July 2014 statement by a private physician, Dr. W.K.R., this statement is essentially cumulative of previous statements made by the same physician.  Thus, the Board finds that no waiver is needed and the Veteran is not prejudiced by the Board's consideration of the issues.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is seeking service connection for hydrocephalus, to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis.  He is also seeking service connection for SIADH, to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis.  

Specifically, with respect to the claims on a direct incurrence basis, the Veteran alleges that his metal poisoning was the result of being exposed to lead-based paint and that nickel levels were elevated on the ship that he served aboard.  He also indicated that he was exposed to airborne elements, such as burning oils and vaccinations, such as the anthrax vaccination, which may also have resulted in metal poisoning.  

The service medical records are negative for any findings related to metal poisoning; in fact, the Veteran expressly denied exposure to chemical hazards, including heavy metals, in a Medical Surveillance Questionnaire.  

Of record is a July 1997 letter from the Department of Defense which indicated that the Veteran may have been exposed to "very low level" of chemical/nerve agents, including sarin and cyclosarin, while he was stationed aboard a naval vessel in March 1991 as a result of demolition of munitions from Kamisiyah, Iraq.  However, in March 2001, the Department of Defense notified him that recent computer models used to estimate exposure to these agents predicted that "it is unlikely that you were exposed even to very low levels of chemical agents."  

At a November 2009 Board hearing, the Veteran testified that he did not go onshore in Iraq when he was stationed in the Persian Gulf; rather he indicated that he was in very close contact with the people that actually went onshore and returned to the ship.  

VA treatment records show that the Veteran was diagnosed and treated for hydrocephalus with status post SIADH in 2003.  A May 2007 laboratory hair test results noted high levels of metals including aluminum, cadmium and nickel.

The medical opinions of record are conflicting as to the etiology of the Veteran's hydrocephalus and SIADH.  

A November 2003 VA examiner determined that the Veteran's hydrocephalus was due to congenital aqueductal stenosis, while a private physician, in April 2007, found it to be questionable and later indicated in an August 2007 treatment report that it was due to cadmium poisoning.  

A March 2009 private physician, Dr. W.K.R., indicated that hydrocephalus and SIADH are the result of exposure to toxic metals, including lead, nickel and cadmium, in service.   However, Dr. W.K.R. did not provide adequate reasoning for this conclusion or identify the likely sources of such exposure in service.

A June 2010 VA examiner determined that it was medically possible that the Veteran's conditions were related to service; however, there was no medical literature to support the contention.  The examiner further stated that the Agency for Toxic Substance and Disease Registry did not link the Veteran's conditions to aluminum or nickel exposure.  The examiner only determined that aluminum and nickel exposure were not related to the Veteran's conditions, however, the March 2009 by Dr. W.K.R. specifically linked the Veteran's conditions to cadmium poisoning as well.

The Veteran was afforded another VA examination in October 2011.  The examiner determined that the hydrocephalus was most likely due to aqueductal stenosis as noted on a CT scan and that there was no evidence of low level chemical or metal exposure known to cause this condition.  The examiner also determined that the SIADH was most likely due to the surgery for the hydrocephalus and that it had resolved spontaneously.  The examiner failed to address the specific private treatment records in rendering the opinions.  

The Board returned the case to the October 2011 examiner, in pertinent part, to seek an addendum medical opinion that would address the private treatment records.  

A February 2013 VA examination report is non-responsive to the Board's request for an opinion addressing the August 2007 and March 2009 private treatment records; however, the examiner did provide negative nexus opinions with respect to the claims on a secondary service connection basis.  Specifically, the examiner opined that the Veteran's exposure to ultraviolet light for treatment of atopic dermatitis would not have caused his hydrocephalus or SIADH.  The examiner explained that ultraviolet light does not penetrate the skin and therefore would not have any effect on the brain.  Furthermore, the examiner stated that ultraviolet light has not been shown to be a risk factor for the development of hydrocephalus or SIADH in the medical literature.      

In a July 2013 statement, Dr. W.K.D., noted that the Veteran had been diagnosed as having various disorders, to include SIADH and hydrocephalus, and that his "condition is related to his exposures to lead, cadmium and nickel which he developed while serving in the Navy."

Despite several VA examinations of record, the Board noted that the specific question posed by the Board had not been addressed.  The Board therefore sought from the VHA the necessary opinion in order to fully and fairly adjudicate the claims. A VA physician reviewed the claims file and provided an opinion in February 2013. 

The Board asked the following question:  "Is it at least as likely as not (50 percent probability or more) that the Veteran's hydrocephalus and/or SIADH was caused or aggravated by his active duty service, including in-service toxic metals or chemical exposure?"  The VHA specialist was requested to review pertinent documents in the Veteran's claims file and, in particular, the VA examinations of records as well as the August 2007 and March 2009 private treatment records linking the Veteran's hydrocephalus and SIADH to in-service exposure.  In rendering an opinion, the VHA specialist was asked to cite to relevant evidence of record and reconcile any contradictory evidence.  

In a September 2013 report, the VHA specialist opined that the Veteran's hydrocephalus and SIADH are not caused by or aggravated by in-service toxic metal or chemical exposure, but was due rather to a congenital narrowing without any ongoing inflammatory response.  The VHA specialist explained that the treatment records are quite clear and consistent that the Veteran had an enlargement of the lateral and third ventricles as well as stenosis of the aqueduct of Sylvius.  The specialist noted that an MRI report and CT scan clearly support these findings.  The specialist noted that the Veteran had an intracranial procedure to decompress the ventricular system and that the VA records clearly identified SIADH as a postoperative complication that resolved with treatment spontaneously.  

Moreover, the VHA specialist stated that the opinions and statements provided by Dr. W.K.R. were reviewed in detail.  The specialist noted that Dr. W.K.R.'s statements of the Veteran's exposure to metals led to a series of blood tests, however, the VHA specialist opined that the results from the April 2007 tests which consisted of one hair sample from the Veteran's scalp and the other from the pubic region did not provide credible medical evidence to support the allegations that the Veteran had nickel or lead toxicity.  In this respect the specialist noted that the laboratory report cautioned against analysis of hair because of hair treatments used, food sources and other sources such as cigarette smoke.  Therefore, the sample of pubic hair was submitted since this was less likely to be contaminated with air exposure and hair treatments.  In this regard, the VHA specialist noted that the report found that the only elevated metal in the pubic hair was aluminum.    The specialist could not locate the positive 24 hour urine sample referenced by Dr. W.K.R.  

The VHA specialist concluded that there is no medical evidence to support chronic toxic exposures to lead or nickel based on hair samples provided.  The specialist also stated that there was no evidence to support the hypothesis that metal toxicity can cause narrowing of the cerebral aqueduct in adult humans and that there was no evidence to support CNS inflammation in the Veteran based on the MRI scan.  

In March 2014, the Board requested an addendum opinion from the same VHA specialist who authored the February 2013 report.  The Board noted that the Veteran had provided a copy of the missing urine report referenced by the VHA specialist and requested that the report be reviewed and an addendum report be furnished.

An addendum report was provided by the VHA specialist in May 2014.  The specialist noted that the 24 hour urine test from August 2007 was reviewed in detail, however, the collection did not show analytical elevation in nickel, mercury, arsenic and only a slight elevation in lead.  The specialist explained that the single 24 hour urine collection reflects acute excretion of these trace metals.  This would reflect the exposure and excretion of trace metals from the previous 1-2 days and that the previously referenced analysis of trace metals in hair provided a more integrated picture of chronic trace metal burden over a longer period of time.  Based on the review of this new data, the VHA specialist stated that the opinion as stated in September 2013 had not changed.  

In a July 2014 statement, Dr. W.K.D. once again opined that there is credible medical evidence that the Veteran has nickel, lead and cadmium poisoning and that his conditions are secondary to exposures to lead, cadmium and nickel while serving in the Navy.    

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the claims on a direct incurrence basis, the evidence that tends to support the Veteran's claims in this matter consist of several statements from Dr. W.K.R. in which he essentially concludes that the Veteran's hydrocephalus and SIADH are the result of exposure to toxic metals (lead, nickel and cadmium) in service.  However, Dr. W.K.R. either did not provide adequate reasoning in his statements and/or referenced laboratory results that were highlighted as supportive of the Veteran's claims but were ultimately refuted by the VHA specialist who was asked to review this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Thus, the Board finds that the opinions provided by Dr. W.K.R. are lacking in probative value.    

By contrast, the Board finds the medical opinion of the VHA specialist, which was offered after a review of the Veteran's claims file and was supported with a well-reasoned and clear medical rationale, to be most probative as to the questions on hand.  See Nieves-Rodriguez, 22 Vet. App. at 301; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The VHA specialist concluded that the Veteran's hydrocephalus and SIADH are not caused by or aggravated by in-service toxic metal or chemical exposure, but was due to a congenital narrowing without any ongoing inflammatory response.  He provided the reasoning behind his conclusion and considered medical treatises when formulating his opinion.  As the VHA specialist included the rationale for the opinion, and discussed the alternative for the etiology of the Veteran's hydrocephalus and SIADH, his opinion merits the greatest probative value on the question of direct service incurrence for both disorders.

As for consideration of the claims on a secondary basis, the February 2013 VA examiner opined that Veteran's exposure to ultraviolet light for treatment of his service-connected atopic dermatitis would not have caused his hydrocephalus or SIADH.  Thus, the Board must conclude that the weight of the evidence is also against the claims of service connection for both disorders on a secondary basis.    

The Veteran contends that his hydrocephalus and SIADH are related to his service or service-connected knee disabilities.  As a layperson, however, lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion on matters as complex as the etiology of the hydrocephalus or SIADH, as such matters requires medical testing and expertise to determine.  Thus, the Veteran's opinion regarding the etiology of hydrocephalus and SIADH are not competent medical evidence, and are far outweighed by the more persuasive VA examiner and VHA specialist's opinions. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)). 

In summary, the most probative evidence indicates the Veteran's hydrocephalus and SIADH is not related to service or service-connected atopic dermatitis.  Accordingly, the preponderance of the evidence is against the claims, and service connection on all bases is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).














ORDER

Service connection for hydrocephalus, to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis, is denied.

Service connection for syndrome of inappropriate antidiuretic hormone, to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


